DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                        GLENN B. WRIGHT, JR.,
                              Appellant,

                                     v.

      FIDELITY NATIONAL TITLE INSURANCE COMPANY, et al.,
                          Appellees.

                               No. 4D21-2719

                          [December 15, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; David Haimes, Judge; L.T. Case No. CACE1023968.

   Bart A. Houston of Houston Firm, P.A., Fort Lauderdale, for appellant.

  Serena Kay Tibbitt of Fidelity National Law Group, Fort Lauderdale, for
appellee.

PER CURIAM.

   Affirmed.

CIKLIN, LEVINE and ARTAU, JJ., concur.

                           *          *          *

    Not final until disposition of timely filed motion for rehearing.